                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 ALEXANDRU KOVACS et al,                           )
                                                   )
                       Plaintiffs,                 )
                                                   )
                        v.                         ) Civil Action No. 19-2000 (EGS)
                                                   )
 UNITED STATES CITIZENSHIP AND                     )
 IMMIGRATION SERVICES,                             )
                                                   )
                       Defendant.                  )
                                                   )

                                     NOTICE OF FILING

       Defendant United States Citizenship and Immigration Services respectfully submits the

documents concerning approval of Plaintiffs’ Applications for Employment Authorization

referenced during the status conference held on July 23, 2019.

Dated: July 23, 2019                        Respectfully submitted,


                                            JESSIE K. LIU, D.C. Bar # 472845
                                            United States Attorney for the District of Columbia

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                        By: /s/ Melanie D. Hendry
                                            Melanie D. Hendry
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2510
                                            melanie.hendry2@usdoj.gov
